
	

116 HR 3106 : Domestic and International Terrorism Documentation and Analysis of Threats in America Act
U.S. House of Representatives
2019-10-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		116th CONGRESS1st Session
		H. R. 3106
		IN THE SENATE OF THE UNITED STATES
		October 15, 2019Received; read twice and referred to the Committee on Homeland Security and Governmental AffairsAN ACT
		To require a joint domestic and international terrorism report, authorize research within the
			 Department of Homeland Security on current trends in domestic terrorism,
			 and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Domestic and International Terrorism Documentation and Analysis of Threats in America Act or the Domestic and International Terrorism DATA Act. 2.DefinitionsIn this Act:
 (1)Appropriate congressional committeesThe term appropriate congressional committees means the Committee on Homeland Security, the Committee on the Judiciary, and the Permanent Select Committee on Intelligence of the House of Representatives and the Committee on Homeland Security and Governmental Affairs, the Committee on the Judiciary, and the Select Committee on Intelligence of the Senate.
 (2)DirectorThe term Director means the Director of the Federal Bureau of Investigation. (3)Domestic terrorismThe term domestic terrorism has the meaning given such term in section 2331 of title 18, United States Code.
 (4)Hate crimeThe term hate crime means criminal offenses committed in violation of sections 241, 245, 247, and 249 of title 18, United States Code, and section 3631 of title 42, United State Code.
 (5)International terrorismThe term international terrorism has the meaning given such term in section 2331 of title 18, United States Code. (6)Online platformThe term online platform means any public-facing website, web application, or digital application, including a mobile application, and includes a social network, an ad network, a search engine, or an email service.
 (7)Personally identifiable informationThe term personally identifiable information means any information about an individual elicited, collected, stored, or maintained by an agency, including the following:
 (A)Any information that can be used to distinguish or trace the identity of an individual, such as a name, a social security number, a date and place of birth, a mother’s maiden name, or biometric records.
 (B)Any other information that is linked or linkable to an individual, such as medical, educational, financial, or employment information.
 (8)SecretaryThe term Secretary means the Secretary of Homeland Security. IFederal Efforts Against Domestic Terrorism and International Terrorism 101.Joint domestic terrorism and international terrorism report (a)Annual report requiredNot later than 180 days after the date of the enactment of this Act and annually thereafter for 5 years, the Secretary, the Attorney General, and the Director shall submit to the Comptroller General of the United States and the appropriate congressional committees a joint report on domestic terrorism and international terrorism.
				(b)Contents
 (1)In generalEach report submitted under subsection (a) shall include the following: (A)All guidance, policy memos, and related documents regarding the following:
 (i)The criteria for opening an investigation for domestic terrorism or international terrorism or another crime with a nexus to domestic terrorism or international terrorism, including any standards of proof required before opening such investigation.
 (ii)Sharing of domestic terrorism or international terrorism information across law enforcement agencies.
 (iii)Federal requirements and compliance with privacy, civil rights, and civil liberties policies and protections, including protections against the public release of the names or personally identifiable information of individuals involved in incidents, investigations, indictments, prosecutions, or convictions for which data is reported under this section.
 (B)A description of the methodology utilized to identify domestic terrorism and international terrorism investigative classifications (including any subcategories) and to assign an investigative classification (including any subcategory) to a domestic terrorism or international terrorism incident.
 (C)Threat prioritization determinations made each year by the Federal Bureau of Investigation, consistent with appropriate classification standards.
 (D)The information required under paragraph (2). (2)Information on domestic terrorism and international terrorismExcept as provided in subparagraph (A), each report submitted under subsection (a) shall include information on incidents of domestic terrorism and international terrorism, including, with respect to each investigative classification (including any subcategory) of each such incident, the number and type of actual and attempted property crimes, the number and type of actual and attempted attacks on persons, the number of people injured, and the number of people killed, and—
 (A)in the first such report, data on incidents or attempted incidents of domestic terrorism and international terrorism that have occurred in the United States since April 19, 1995, disaggregated by fiscal year, including, with respect to each such incident, the number and type of property crimes, the number and type of actual and attempted attacks on persons, the number of people injured, and number of people killed; and
 (B)in each subsequent report for the preceding fiscal year— (i)data on incidents or attempted incidents of domestic terrorism and international terrorism that occurred in the United States, including, with respect to each such incident, the number and type of actual and attempted property crimes, the number and type of actual and attempted attacks on persons, the number of people injured, and the number of people killed;
 (ii)the number of— (I)assessments, preliminary investigations, and full investigations with a domestic terrorism or international terrorism nexus initiated by the Federal Bureau of Investigation, disaggregated by investigative classification (including any subcategories), and the number of such investigations that were initiated as a result of a hate crime investigation;
 (II)indictments with a domestic terrorism or international terrorism nexus, disaggregated by investigative classification (including any subcategories) and component or sub-component responsible for each such indictment, and an explanation of each such indictment;
 (III)prosecutions with a domestic terrorism or international terrorism nexus, disaggregated by investigative classification (including any subcategories) and component or sub-component responsible for each such prosecution, and an explanation of each such prosecution; and
 (IV)convictions with a domestic terrorism or international terrorism nexus, disaggregated by investigative classification (including any subcategories) and component or sub-component responsible for each such conviction, and an explanation of each such conviction;
 (iii)the number of full-time staff, including position descriptions, employed by the Department of Homeland Security and the Department of Justice to handle matters described in subclauses (I) through (IV) of clause (ii), disaggregated by domestic terrorism and international terrorism; and
 (iv)the number of referrals to State authorities with a domestic terrorism or international terrorism nexus, disaggregated by investigative classification (including any subcategories) and component or sub-component responsible for each such referral, and an explanation of each such referral.
 (3)Breakdown of certain informationThe information provided under paragraph (2) related to the number of people killed or injured shall include a breakdown of law enforcement, first responders, military personnel, and other government officials.
 (c)FormatThe information required pursuant to subclauses (I) through (IV) of subsection (b)(2)(B)(ii) may be provided in a format that uses the marking associated with the Central Records System or any successor system.
 (d)Information qualityEach report submitted under subsection (a) shall comply with the guidelines issued by the Director of the Office of Management and Budget pursuant to section 515 of title V of the Consolidated Appropriations Act, 2001 (Public Law 106–554; 114 Stat. 2763A–154) (commonly referred to as the Data Quality Act).
 (e)Classification and public releaseEach report submitted under subsection (a) shall be— (1)unclassified with a classified annex only if necessary; and
 (2)in the case of the unclassified portion of each such report, posted on the public websites of the Department of Homeland Security, the Department of Justice, and the Federal Bureau of Investigation.
					102.Annual Comptroller General audit of joint report on domestic terrorism and international terrorism
 (a)Reviews requiredNot later than 180 days after each submission of a joint report on domestic terrorism and international terrorism under section 101(a) and for 5 years thereafter, the Comptroller General of the United States shall submit to the appropriate congressional committees an audit of each such report.
 (b)Elements of reviewIn conducting each audit under subsection (a), the Comptroller General of the United States shall— (1)use standard methodology and reporting formats in order to identify, demonstrate, and display any changes over time, including relating to the number of investigations, indictments, prosecutions, convictions, and full-time staff between report submissions;
 (2)evaluate adherence to such standard methodology and the privacy, civil rights, and civil liberties policies and protections set forth in section 101(b)(1)(A)(iii) and 101(b)(1)(B);
 (3)evaluate all guidance, policy memos, and related documents utilized to decide to initiate investigations with a domestic terrorism nexus; and
 (4)include any other subject matter the Comptroller General determines appropriate. (c)Access to relevant dataThe Attorney General, the Director, and the Secretary shall ensure that the Comptroller General of the United States has access to all data necessary to conduct each audit under subsection (a), consistent with section 716(a) of title 31, United States Code.
				IIHomeland Security Research on Domestic Terrorism and International Terrorism
			201.Research on domestic terrorism and international terrorism
 (a)ReportNot later than 180 days after the date of enactment of this Act and annually thereafter, the Secretary, acting through the Under Secretary for Science and Technology of the Department of Homeland Security, shall submit to the appropriate congressional committees a report on international terrorism with a nexus, including an ideological or other relationship, with a current trend in domestic terrorism in the United States. Each such report shall take into consideration acts that resulted in indictment, prosecution, or conviction, and any patterns among such terrorist acts.
 (b)ContentsEach report submitted under subsection (a) shall include the following: (1)Information on international terrorism with ideological, financial, logistical, or other connections to domestic terrorism.
 (2)Information on trends in the use of online platforms for such terrorism. (3)Strategies that foreign governments have undertaken to counter such terrorism.
 (4)The potential benefits and risks of implementing such strategies in the United States, including any potential harm to local communities, privacy, civil rights, civil liberties, and safety.
 (c)FormEach report submitted under subsection (a) shall be submitted in unclassified format but may contain a classified annex only if the Secretary determines such is necessary. Each such unclassified report shall be posted on the public website of the Department of Homeland Security.
				IIIAuthorization of Appropriations and Rules of Construction
 301.Authorization of appropriationsThere are authorized to be appropriated $2,000,000 for each of fiscal years 2020 through 2026 to carry out this Act, of which $1,000,000 is authorized to be appropriated for each of such fiscal years for the completion of the joint reports on domestic terrorism and international terrorism under section 101, and $1,000,000 is authorized to be appropriated for each of such fiscal years to carry out section 201.
			302.Rules of construction
 (a)PIINo report or database created pursuant to this Act may contain the personally identifiable information of any person except persons indicted or convicted of a crime with a domestic terrorism or international terrorism nexus.
 (b)DiscourseNo report or database created pursuant to this Act may contain the name or other identifiable information of any organization engaged in lawful political or public discourse in the United States protected under the First Amendment of the United States Constitution.
 (c)ProtectionNothing in this Act abrogates, diminishes, or weakens the provisions of any Federal or State law that prevents or protects against the unauthorized collection or release of personal records or personally identifiable information.
 (d)Domestic terrorism related informationNothing in this Act may be construed as authorizing the submission of the joint report required under section 101 of this Act in a form that does not include information required with respect to domestic terrorism.
				
	Passed the House of Representatives September 26, 2019.Cheryl L. Johnson,Clerk
